Title: To Thomas Jefferson from Horatio Gates, 2 August 1781
From: Gates, Horatio
To: Jefferson, Thomas


        
          Dear Sir
          Berkely 2d: August 1781.
        
        Your Favour of the 17th: Febry: and the many Marks of Respect and Attention with which you at Times have Honoured me, claim my most Thankfull Acknowledgements. I went to Philadelphia in April. Inclosed are Copies of what passed, in respect to my particular Affair between Congress, General Washington, and Myself. I earnestly Hoped, that (without being covered with Disgrace) I could have been indulged to have served this Campaign. A Motion for rescinding the Resolve of the 5th: of October has been several Times made in Congress, but once to my Astonishment was prevented being Carried by a Mr: Maddison of This State, a Gentleman I do not know, and who I am satisfied does not know me. But the Spirit of party, and Cabal, will constantly infest all popular Government. Without their balefull influence, The World had long ago been all Republican; Heaven Grant They may not in the End Poison all we have been doing and at length leave us a prey to Avarice, Ambition and Tyranny.
        I am exceedingly Anxious to know how things are circumstanced from James River to Charles Town. Cornwallis has Spun his Thread too Fine. I think it must break somewhere, but His Escapes renders him confident.
        Report says the French Fleet are Triumphant in the West Indies; Tobago and Barbadoes taken by the Marquis de Bouille. Our Main Army, Join’d by the French Troops from R: Island, are at Kingsbridge; Reinforced by Mr: La Touche Treville. With a Fleet Superior to the British, and 10,000 more French Troops, New York and Long Island must Fall; but are these two last mention’d Succours to be depended upon. In the mean Time, the Year Wears. By the last Account all things looked well in Europe. England notwithstanding every Ministerial Boast, without an Ally upon that Continent.
        You will Oblige me by shewing the inclosed papers to The Governour, Mr. Henry, Rich. H. Lee, and General Lewis; and any unprejudiced Gentleman of your acquaintance. The Bearer has something to say in regard to his late Office, but as I am resolved for the Future to be carefull not to be thought Officious, I shall leave him to tell his own Tale.
        Should the Warm Springs, or any other inducement, bring you and Mrs. Jefferson into Berkeley, I beg you to take up your Quarters  at my House, in this, as well as in most respectfull Compliments to Your Lady, I am joined by Mrs. Gates.
        With Great regard I am Dear Sir, Your Obliged Humble Servant,
        
          Horatio Gates
        
      